Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-8,13-16,19-21 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20210219268 A1) hereinafter as Li in view of Yoon et al (US 20180098322 A1) hereinafter as Yoon.
Regarding claim(s) 1,14,27 and 29, Li discloses a wireless communication device for wireless communication (See Fig(s). 1A wireless devices 102X within system 100) , comprising: 
a memory; and one or more processors, coupled to the memory (See Fig(s). 1F with memory 130 and processor 118), configured to: 
transmit a sidelink control information (SCI) message that dynamically allocates a resource pool for one or more user equipment (UEs) to transmit control information to the wireless communication device (See Fig(s). 1a-1E, See ¶ 170-172, Sidelink resource pool allocation or configuration in frequency and time may also be dynamically indicated…..with Sidelink Control Information (SCI) over sidelink (PC5) interface without network control). 

Li fails to teach control information, via the resource pool and based at least in part on the SCI message, from the one or more UEs.  
Yoon discloses control information, via the resource pool and based at least in part on the SCI message, from the one or more UEs (See Fig(s). 8-9, See ¶ 94- 96,  In both the eNodeB resource scheduling mode (mode 3) and the UE autonomous resource selection mode (mode 4), a UE (UE B) that receives data needs SCI corresponding to control information (Scheduling Assignment (SA)) in order to decode the data transmitted from the UE (UE A) that transmits the data. Therefore, a UE A is required to transmit the SCI corresponding to the control information SA to the UE (UE B) that receives the data.).  
Control information transmission within the SCI message provides proper resource scheduling between devices as needed without delay.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Yoon within Li, so as to enhance overall network performance by allowing for Control information transmission within the SCI message thus providing proper resource scheduling between devices as needed without delay.

Regarding claim(s) 2, 15, 28, 30, Li discloses wherein the resource pool comprises orthogonal resource units configured to be shared by the one or more UEs to transmit sequence-based control information, wherein the resource pool is configured with multiple single-resource-block-per- symbol portions to carry the sequence-based control information, wherein the resource pool is orthogonal to a physical sidelink feedback channel (PSFCH) pool (See ¶ 239, PSFCH over the sidelink interface), or some combination thereof.  
Regarding claim(s) 3, 16, Li discloses wherein the resource pool is orthogonal to the PSFCH pool based (See ¶ 122, 391) at least in part on one or more of: an allocation of the resource pool to one or more symbols that are earlier within a slot than the PSFCH pool, or an allocation of the resource pool in place of the PSFCH pool in a slot without the PSFCH pool (See ¶ 358-363).  
Regarding claim(s) 6, 19, Li discloses wherein the one or more processors, to transmit the SCI message, are configured to: transmit the SCI message within a physical sidelink shared channel (PSSCH) (See ¶ 21), or transmit the SCI message with a first stage two SCI that is associated with a PSSCH transmission and a second stage two SCI that allocates the resource pool.  
Regarding claim(s) 7, 20, Li discloses wherein the SCI message comprises one or more of an allocation of the resource pool within a same slot as the SCI message, or an allocation of the resource pool within a subsequent slot (See ¶ 155, mini slot allocations are interpreted as subsequent slot allocations).  
Regarding claim(s) 8, 21, Li discloses wherein the resource pool comprises: one or more resources that have been assigned, to the one or more UEs, previous to transmission of the SCI message (See ¶ 198, dedicated resources assigned to a group member by the lead, the vehicle UE may pass the resource pool candidates as well as the sidelink measurements if available to the higher layer or application,.  
Regarding claim(s) 13, 26, Li discloses wherein the control information comprises one or more of: one or more scheduling requests for the one or more UEs (See ¶ 201, 225-242, one or more buffer status reports for the one or more UEs, one or more indications to  maintain a configured grant for the one or more UEs, information associated with a forward link signal-to-interference-plus-noise ratio for the one or more UEs, one or more indications of channel busy ratio (CBR) overloading, or some combination thereof.

Allowable Subject Matter
Claims 4-5,9-12,17-18 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411